DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1, 3-8 are pending.
Claims 1 and 3 are amended.’
Response to Arguments
Applicant’s arguments, see page 6, filed 04/27/2022, with respect to the specification objection have been fully considered and are persuasive.  The title objection has been withdrawn per applicant’s amendment to the title.
Applicant’s arguments, see page 6, filed 04/27/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection has been withdrawn per applicant’s amendments to the claims.

This application is in condition for allowance except for the following formal matters: 
Examiner makes note that a telephonic communication was had with Attorney William C. Paltz regarding this issue but no filing regarding correcting this issue has been filed.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a single concise paragraph between 50-150 words describing what is new or an improvement to the art. Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts such as Nissan and Ohmae made available do not teach, or fairly suggest, an average flow-volume calculating unit which calculates an average flow-volume value; an amplitude quantity calculating unit which calculates an amplitude value of pulsation; an amplitude ratio calculating unit which calculates a pulsation amplitude ratio which is a ratio of the amplitude value of pulsation to the average flow-volume value; and a frequency analyzing unit which analyzes a pulsation frequency, wherein the flow-volume state determining unit determines the flow-volume state based on at least the pulsation amplitude ratio and the pulsation frequency, a moving average filter and a low pass filter as the noise reducing filter, wherein the filter selecting unit includes a second filter selecting unit which selects either the moving average filter or the low pass filter in addition to the first filter selecting unit, and the second filter selecting unit selects the moving average filter when the average flow-volume value is smaller than a predetermined threshold value and selects the low pass filter when the average flow-volume value is larger than the predetermined threshold value of the average flow-volume value, in a case in which the noise reducing filter is selected or the filter selecting unit includes a third filter selecting unit which selects any one of a flow-volume signal processed by the noise reducing filter or the pulsation correction filter selected by the first filter selecting unit and a flow-volume signal that is not processed by the noise reducing filter and the pulsation correction filter, and the third filter selecting unit selects the flow-volume signal that is not processed by the noise reducing filter and the pulsation correction filter when an output value of the amplitude ratio calculating unit is smaller than a predetermined threshold value and an output value of the frequency analyzing unit is larger than a predetermined threshold value and when the output value of the amplitude ratio calculating unit is larger than the predetermined threshold value and the output value of the frequency analyzing unit is smaller than the predetermined threshold value as disclosed in respective claims 2, 4 and 6.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855  

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855